Donahue, J.
Defendant was involved in a fatal accident. Later a charge of driving to left of the center line was brought against him. He was convicted of the charge and appeals on two grounds.
*23The first is on the weight of the evidence. We find, without further discussion that the evidence was sufficient to support conviction.
The second error charge is much more' definite and, in the present case, more serious. The Village summoned a witness who had been riding in defendant’s car at the time of the accident. He testified to that effect, identified himself, identified defendant as the driver, established the date and time of the accident, roughly identified the car, and established the length of his acquaintance with defendant.
Defendant then attempted to cross-examine this witness as to whether or not defendant was driving to the left of center at the time charged. The Village’s objection was sustained on the theory that such cross-examination invaded a field not covered on direct examination, and defendant then had to adopt this witness as his own and thereby was prevented from binding the Village with the unfavorable testimony of its own witness.
We are of the opinion that in questioning the witness as to the time and place of the defendant’s driving, and of the fact of his driving, the Village opened the door to cross-examination of anything in regard to the defendant’s driving at that time and place. The defendant was seriously prejudiced by this error.
The decision of the Common Pleas Court is reversed and the cause is remanded to the Mayor’s Court for a new trial.
Brown, P. J., concurs.
Prance, J., not participating.